Case 5:17-cv-12268-JEL-APP ECF No. 18 filed 07/07/20   PageID.79   Page 1 of 7




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Brandon Lewis Cain,

                       Petitioner,       Case No. 17-12268

v.                                       Judith E. Levy
                                         United States District Judge
Mark McCullick,
                                         Mag. Judge Anthony P. Patti
                       Respondent.

________________________________/

  OPINION AND ORDER DENYING AS MOOT MOTION FOR
           IMMEDIATE CONSIDERATION [14],
  DENYING MOTION TO PERMIT OR FORESTALL FUTURE
                 TRANSERS [15], AND
 DENYING AS UNRIPE THE MOTION FOR AN EXTENSION OF
           TIME TO HOLD IN ABEYANCE THE
      PETITION FOR WRIT OF HABEAS CORPUS [17]

     Brandon Cain (“Petitioner”) filed a pro se petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1) which was held in

abeyance to permit Petitioner to return to the state courts to exhaust

additional claims. (ECF No. 7.) The case was administratively closed.

     There are three motions pending before the Court. First is

Petitioner’s motion for immediate consideration of his motion to forestall

any future prison transfers. (ECF No. 14.) Second is Petitioner’s motion
                                     1
Case 5:17-cv-12268-JEL-APP ECF No. 18 filed 07/07/20   PageID.80   Page 2 of 7




to permit or to forestall any future prison transfers. (ECF No. 15.)

Finally, Petitioner filed a motion to continue the stay. (ECF No. 17.)

     A.    Motion for Immediate Consideration

     In his motion for immediate consideration (ECF No. 14), Petitioner

seeks to have the Court decide his motion to permit and forestall future

transfers, which is separately filed on the docket (ECF No. 15). This

Opinion and Order addresses his motion to permit and forestall future

transfers. Accordingly, his motion for consideration of that separate

motion is denied as moot.

     B.    Motion to Permit or Forestall Future Transfers

     Next, Petitioner filed a motion to permit or forestall future

transfers. (ECF No. 15.) In it, Petitioner details several transfers that

have taken place since he filed his original habeas corpus petition. (Id.)

Petitioner was originally incarcerated in the Eastern District of Michigan

when he filed his petition, but has since been transferred to the Alger

Maximum Correctional Facility, which is outside of the Eastern District

of Michigan. He argues that, before he was transferred to Alger, he was

making attempts to have a polygraph test to support an innocence claim




                                     2
Case 5:17-cv-12268-JEL-APP ECF No. 18 filed 07/07/20   PageID.81   Page 3 of 7




for but the move created a cost-related hardship. He also contends it is

more difficult for him to visit with his attorneys while in Alger. (Id.)

     Petitioner argues that under the Federal Rules of Appellate

Procedure, state officials were forbidden from transferring him to

another facility absent an application demonstrating the need for a

transfer. (Id. at PageID.64.) Petitioner is correct that an order of the

Court normally is required for the transfer where there is a pending

review of a habeas decision. See Fed. R. App. P. 23(a); Cohen v. United

States, 593 F.2d 766, 767, n. 2 (6th Cir. 1979). Appellate Rule 23(a) “was

designed in part to preserve the district judge’s power over the physical

custody of the petitioner by prohibiting the custodian from transferring

custody of the prisoner to another, without the authorization of the ‘court,

justice or judge rendering the decision.’” Jago v. U.S. Dist. Court, N. Dist.

of Ohio, E. Div. at Cleveland, 570 F. 2d 618, 626 (6th Cir. 1978).

     Appellate Rule 23(a) is not applicable to Petitioner to obtain a

transfer back to this district, however. Petitioner’s habeas petition is

being held in abeyance, has not yet been determined, and therefore no

appeal is “pending” in this Court for the purposes of Rule 23(a). See

Bridges v. Wolfenbarger, 2007 WL 325356 *3 (E.D. Mich. Jan. 31, 2007)


                                     3
Case 5:17-cv-12268-JEL-APP ECF No. 18 filed 07/07/20        PageID.82    Page 4 of 7




(“[Rule 23(a)] applies only when a habeas petition is before a court of

appeals on review of a district court’s decision and is therefore

inapplicable to habeas petitions that are pending in a federal district

court.”); see also Hairston v. Nash, 165 F. App’x. 233, 235 (3rd Cir. 2006)

(Rule 23(a) “is inapplicable to habeas petitions for which no decision has

been issued and which are, therefore, not ‘pending’ appellate review.”)

Accordingly, Petitioner’s motion is denied.1

       C.    Motion for Extension of Stay

      Petitioner sent this Court a letter, which the Court construes as a

motion to extend the time to hold his habeas petition in abeyance. (ECF

No. 16.) Petitioner has also filed a motion to continue the stay. (ECF No.

17.) In both, Petitioner indicates that he filed his post-conviction motion

for relief from judgment, which was denied by Wayne County Circuit

Court Judge Vonda Evans. After the motion was denied, Petitioner

discovered new evidence that his trial counsel had a conflict of interest

because he was allegedly receiving money from a prosecution witness.

Petitioner also alleges he found additional claims that he wanted to raise




      1The denial is without prejudice to Petitioner filing any separate civil rights
complaint under 42 U.S.C. § 1983,.
                                         4
Case 5:17-cv-12268-JEL-APP ECF No. 18 filed 07/07/20         PageID.83   Page 5 of 7




in an amended motion for relief from judgment. Petitioner filed a motion

to amend his post-conviction motion for relief from judgment to add these

claims, as well as a motion to reissue the order denying post-conviction

relief because petitioner did not receive the initial order denying the

motion in a timely manner. Petitioner contends that Judge Evans’

successor, Judge Noah Hood, forwarded his amended post-conviction

motion to the Wayne County Prosecutor’s Office Conviction Integrity

Unit for an investigation into whether trial counsel was laboring under a

conflict of interest.

      A federal district court has the power to extend the stay of a habeas

petition. McFarland v. Scott, 512 U.S. 849, 857 (1994) (citing 28 U.S.C. §

2251). An extension of the terms of the original stay order is unnecessary

in this case, however. The original opinion and order holding the petition

in abeyance stated that Petitioner was to return to the federal court

within ninety days of completing the exhaustion of state post-conviction

remedies, and that time has not yet passed.2


      2  Petitioner’s amended post-conviction motion is pending in the state trial
court. A habeas petition should be denied on exhaustion grounds where a state post-
conviction motion remains pending in the state courts. Juliano v. Cardwell, 432 F. 2d
1051, 1051 (6th Cir. 1970); Haggard v. State of Tenn., 421 F. 2d 1384, 1386 (6th Cir.
1970). If the trial court denies the motion, Petitioner has the ability to appeal that
                                          5
Case 5:17-cv-12268-JEL-APP ECF No. 18 filed 07/07/20          PageID.84    Page 6 of 7




      Petitioner’s motion for an extension of time is therefore denied

because it is not yet ripe for consideration. Petitioner has, to date,

complied with the terms of the original stay order, which provides that

he shall have ninety (90) days from the conclusion of his state post-

conviction proceedings in the Michigan appellate courts to file an

amended petition along with a motion to lift the stay, using the same case

number.

      D.     Conclusion

      Accordingly, Petitioner’s motion for immediate consideration (ECF

No. 14) is DENIED AS MOOT. The motion to permit or forestall

transfers (ECF No. 15) is DENIED. The motion for an extension of time

to hold the petition in abeyance (ECF No. 16, 17) is DENIED.

      IT IS SO ORDERED.

Dated: July 7, 2020                            s/Judith E. Levy
Ann Arbor, Michigan                            JUDITH E. LEVY
                                               United States District Judge




denial to the Michigan appellate courts. Where a habeas petitioner has an
opportunity under state law to file an appeal following the state trial court’s denial
of his or her state post-conviction motion, that petitioner has not yet exhausted his or
her state court remedies. See Cox v. Cardwell, 464 F. 2d 639, 644-45 (6th Cir. 1972).
                                           6
Case 5:17-cv-12268-JEL-APP ECF No. 18 filed 07/07/20   PageID.85   Page 7 of 7




                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 7, 2020.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     7
